t c memo united_states tax_court jason aaron cook petitioner v commissioner of internal revenue respondent docket no filed date kira a cook for petitioner wendy c yan and timothy b heavner for respondent memorandum opinion colvin judge respondent determined that petitioner had a deficiency of dollar_figure for the primary issue for decision is whether for the tax_year petitioner may claim as a dependent his minor child c d c we hold that he may not and thus petitioner is not entitled to head_of_household filing_status the child_tax_credit or the earned_income_tax_credit with respect to c d c for background this case was submitted for decision fully stipulated under rule a petitioner’s relationships with c d c and mrs taylor petitioner and tara taylor have never been married to each other they have a minor child c d c mrs taylor married brooks taylor in date and remained married to him when this case was submitted c d c lived with mrs taylor throughout and did not live with petitioner during any part of that year the york juvenile and domestic relations district_court issued an order of support on date pursuant to that order petitioner shall pay mrs taylor dollar_figure per month for child_support until c d c attains the age of and if c d c is a full-time high school student not self-supporting and living in mrs taylor’s home support shall continue each month until c d c ’s 19th birthday or graduation from high school whichever occurs first that court also ordered 1we refer to minor children by their initials see rule a rule references are to the tax_court rules_of_practice and procedure petitioner resided in virginia when he filed the petition petitioner to pay of c d c ’s reasonable and necessary unreimbursed medical and dental expenses to the extent they exceed dollar_figure for any calendar_year the order of support does not state who may claim c d c as a dependent however petitioner and mrs taylor had an oral agreement that petitioner could claim c d c as a dependent on his income_tax returns b petitioner’s tax_return for petitioner timely filed a form_1040 u s individual_income_tax_return for on which he claimed c d c as a dependent and claimed head_of_household filing_status the child_tax_credit and the earned_income_tax_credit with respect to c d c petitioner did not attach to his form_1040 for a form_8332 release revocation of release of claim to exemption for child by custodial_parent or any substitute for a form_8332 signed by mrs taylor a the issue for decision discussion the primary issue for decision is whether c d c was petitioner’s dependent for tax_year if not petitioner may not claim her as a dependent file as a head_of_household or claim a child_tax_credit or an earned_income_tax_credit for with respect to her b burden_of_proof the burden_of_proof is generally on the taxpayer and the submission of a case under rule does not alter that burden rule a see 95_tc_82 aff’d 943_f2d_22 8th cir petitioner contends that the burden_of_proof shifts to respondent under section because petitioner presented credible_evidence relating to the factual issues relevant to deciding his tax_liability we need not decide that issue because no fact is in dispute relating to petitioner’s tax_liability c dependency_exemption a taxpayer is allowed a deduction for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 c sec_152 defines a dependent as a qualifying_child or a qualifying_relative of the taxpayer thus we next decide whether c d c was petitioner’s qualifying_child or qualifying_relative for qualifying_child petitioner contends that c d c was his qualifying_child for the taxable_year in general to be a taxpayer’s qualifying_child an individual must a bear 2unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue a specified relationship to eg be a child of the taxpayer b have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year c not have attained the age of during or before the taxable_year in issue d not have provided more than one-half of his or her own support for the year and e not have filed a joint_return for that year sec_152 respondent concedes that petitioner meets requirements a c d and e c d c did not have the same principal_place_of_abode as petitioner for more than one-half of or for that matter for any part of and thus does not qualify under sec_152 however a child can be a qualifying_child of a parent with whom the child does not have the same principal_place_of_abode if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year sec_152 that requirement is met for a tax_year if the noncustodial_parent files form_8332 or a reasonable substitute for form with his or her form_1040 for that tax_year see sec_152 petitioner points out that he had an oral agreement with mrs taylor that she would not claim c d c as a dependent for petitioner also asserts that mrs taylor was not employed and had no income for and thus would not be filing a form_1040 thus according to petitioner there should be no need for mrs taylor to provide him with form_8332 for despite the oral agreement between petitioner and mrs taylor and petitioner’s related assertions the statute is clear that because petitioner is c d c ’s noncustodial_parent c d c cannot be his qualifying_child for unless he attached to his form_1040 for a completed form_8332 or a substitute for form_8332 see sec_152 see also 139_tc_508 114_tc_184 he did not do so therefore c d c was not petitioner’s qualifying_child for qualifying_relative we next consider whether c d c was petitioner’s qualifying_relative for to be a taxpayer’s qualifying_relative an individual must a bear a specified relationship to eg be a child of the taxpayer b have less gross_income for the taxable_year than the exemption_amount c receive more than one-half of the individual’s support for the taxable_year from the taxpayer and 3despite petitioner’s claim regarding mrs taylor’s tax filing situation petitioner acknowledges that someone in addition to him claimed c d c as a dependent d not be a qualifying_child of such taxpayer or of any other taxpayer for the taxable_year sec_152 c d c cannot be a qualifying_relative of petitioner for because c d c was a qualifying_child of mrs taylor for that year see sec_152 that is c d c is the daughter of mrs taylor she resided with mrs taylor throughout she is a minor and she did not provide more than one-half of her own support for as shown by the fact that petitioner provided dollar_figure per month in child_support and of her reasonable and necessary unreimbursed medical and dental expenses see sec_152 thus c d c was not petitioner’s qualifying_relative for d filing_status child_tax_credit and earned_income_tax_credit head_of_household filing_status sec_1 prescribes a relatively favorable tax_rate for a taxpayer who qualifies as a head_of_household as relevant here a head_of_household is an individual taxpayer who is unmarried as of the close of the taxable_year and is not a surviving_spouse and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode as a member of such household of a a qualifying_child of the individual as defined in sec_152 determined without regard to sec_152 or b any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 because c d c was not petitioner’s qualifying_child for for the reasons stated above petitioner is not entitled to head_of_household status for that year child_tax_credit sec_24 provides a tax_credit with respect to each qualifying_child of the taxpayer for whom the taxpayer is allowed a deduction under sec_151 a qualifying_child is a qualifying_child of the taxpayer as defined in sec_152 who has not attained age sec_24 because c d c was not petitioner’s qualifying_child for under sec_152 petitioner is not entitled to the child_tax_credit for that year earned_income_tax_credit sec_32 allows an eligible_individual an earned_income_tax_credit an eligible_individual is an individual who has a qualifying_child for the taxable_year sec_32 the term qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 determined without regard to paragraph d thereof and sec_152 sec_32 because c d c was not petitioner’s qualifying_child for under sec_152 for the reasons stated above petitioner is not entitled to the earned_income_tax_credit for that year e conclusion we conclude that c d c was neither petitioner’s qualifying_child nor his qualifying_relative for under sec_152 therefore he is not entitled to the dependency_exemption head_of_household filing_status the child_tax_credit or the earned_income_tax_credit with respect to c d c for decision will be entered for respondent
